 

Exhibit 10.3

 



[img1.jpg]  

Option Care

3000 Lakeside Drive

Bannockburn, IL 60015

Suite 300N

Optioncare.com

 

June 3, 2019

 

Harriet Booker

1600 Broadway

Suite 700

Denver, CO 80202

 

Dear Harriet,

 

We are pleased to offer you the position of Chief Operating Officer at Option
Care Enterprises, under the management of John Rademacher, the Chief Executive
Officer, following the closing of the combination of Option Care Enterprises and
BioScrip (the "Merger"). This offer is conditioned upon the Merger and you would
start in this position effective upon the completion of the Merger. Below are
the terms of our offer:

 

Base Salary: Your salary will be $475,000 less all applicable tax withholdings
and benefit deductions.

 

Annual Bonus Target: Your annual incentive opportunity for the portion of the
2019 plan year prior to the Merger will be paid pursuant to the merger
agreement. Beginning with the portion of the 2019 fiscal year following the
Merger, you will be eligible for an annual bonus target of 80% of base salary
($380,000), prorated based on your official start date, and on the same criteria
as other senior executives of Option Care. These terms will be evaluated and
determined by the Compensation Committee after the Merger.

 

Equity Awards: Assuming the merger between Option Care and BioScrip is
finalized, at the first Compensation Committee Meeting after the close of the
transaction, you will be awarded a Long-Term Incentive (LTI) equity grant
consisting of time-vesting Restricted Stock Units with respect to number of
shares of common stock of BioScrip Inc. having a value of $375,000 at the time
of grant (the "Sign-on Award"). Your Sign-on Award will fully vest on the first
anniversary of the Merger, subject to continued employment through such date or
earlier termination of your employment by Option Care without Cause, your
resignation with Good Reason, or following your death or Disability (each as
defined in the long-term incentive plan documents). If you voluntarily resign
from the Company without Good Reason prior to the one-year anniversary of the
deal closing or are terminated for Cause, the RSUs would be forfeited.

 

Going forward, the Compensation Committee will evaluate the appropriate LTI
awards and terms to align and integrate the combined business and incent the
Executive Team, and therefore, at this time, there is no guarantee of minimum
future grant size, incentive components or vesting terms provided, however, that
to the extent any such going-forward equity or equity-based awards are granted
to the Executive Team, you shall participate at the time or times, in the
amounts and/or at levels, and under terms and conditions, in each case
substantially commensurate with those provided to such other members of the
Executive Team.

 

 1

 

 

[img1.jpg] 

 

Existing Equity Awards: At the time of the transaction closing, and consistent
with your existing BioScrip offer letter, all options, RSUs and PRSUs you
currently hold will vest at target and be settled in accordance with their terms
and the terms of your offer letter dated November 20, 2017 (the "Offer Letter"),
including your PRSUs granted to you on October 12, 2018 (if the Merger is
completed prior to October 12, 2019). The PSUs granted to you on November 28,
2017 will vest if the applicable stock-price-vesting targets are satisfied based
on the price per share in the Merger or otherwise be forfeited in accordance
with their terms.

 

Change in Control and "Good Reason" Severance Protections: You will receive a
cash Retention Bonus equal to $747,000 on the first anniversary of the Merger if
you are employed on such date, or experience an involuntary termination (i.e.,
termination by Option Care without Cause, resignation with Good Reason,
death/disability). In the event of an involuntary termination, the Retention
Bonus will be paid out in full within 30 days of the involuntary termination.
The Retention Bonus will be forfeited if you voluntarily resign from employment
other than with Good Reason. Notwithstanding the forgoing, in the event of a
change in control (for the purposes of the equity incentive plan of the Company)
prior to the first anniversary of the Merger, the Retention Bonus will be paid
out in full within 30 days of the change of control. Eligibility to receive the
Retention Bonus is expressly conditioned upon your waiver of any right to
receive severance payments or benefits under the Offer Letter and the Severance
Agreement attached thereto (as modified from time to time, including the
addendum on November 28, 2017).

 

Additionally, upon your termination of employment by the Company without Cause,
but not due to death or Disability, at any time following the first anniversary
of the Merger, subject to your execution and non-revocation of the Company's
standard release of claims within forty-five (45) days of such termination, you
will be entitled to the sum of (a) your annual base salary, plus (b) a pro rata
bonus for the fiscal year in which such termination occurs, which sum shall be
payable in accordance with the normal payroll process, until 12 months from the
date of such termination, and (c) should you choose to elect COBRA coverage for
any Company Group Health Plan coverage you have with the Company at the time of
termination, the Company will subsidize a portion of your medical premium for
twelve (12) months, in order to continue healthcare coverage at active employee
rates, provided you make timely premium payments and maintain your coverage.

 

"Good Reason" shall mean a resignation of your employment with Option Care
following (a) a reduction in base salary, (b) material diminution in duties,
responsibilities, or authorities (excluding merger integration related
responsibilities that will diminish once the merger integration is materially
completed), (c) a change in title from the Chief Operations Officer title, (d) a
requirement to change primary work location outside of Denver, or (e) no longer
reporting to the CEO, provided that you give notice to Option Care of your
resignation with Good Reason within 30 days of any such event, Option Care fails
to cure such events within 10 days of such notice, and your resignation is
effective immediately upon such failure to cure.

 

 2

 

 

[img1.jpg] 

 

"Cause" shall mean any of the following: (a) your gross negligence,
insubordination, or intentional misconduct in connection with the performance of
your job duties, (b) your conviction of, or plea of guilty or nolo contendere
to, any felony or crime involving moral turpitude, (c) your violation of Option
Care's substance abuse policy, (d) your breach of any material provision of this
or any other agreement between you and Option Care (or prior to the merger with
BioScrip), which breach is not cured within 30 days following written notice of
the breach by the Company, or (e) your intentional or willful violation of any
rule or regulation of any government agency, or self-regulatory body, applicable
to Option Care's business. For the avoidance of doubt, this definition of
"Cause" will not apply to any other post-Merger equity or other compensation
arrangements entered into or offered by Option Care.

 

"Disability" shall have the meaning set forth in the Company's then-current
long-term disability benefit program.

 

Employee Benefits: You will continue to be eligible to participate in such
Company employee benefit plans and policies, and to receive such other fringe
benefits, as the Company may in its discretion make available to its employees
generally, subject to all present and future terms and conditions of such
benefit plans and other fringe benefits. These plans and benefits may change at
any time, for any reason, with or without notice, by the Company.

 

Section 409A: The intent of the parties is that payments and benefits under this
offer letter comply with, or be exempt from, Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (collectively "Code
Section 409A") and, accordingly, to the maximum extent permitted, this offer
letter shall be interpreted to be in compliance therewith. Each payment under
this letter shall be treated as a separate payment for purposes of Code Section
409A. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit that constitutes "nonqualified deferred compensation" upon or
following a termination of employment unless such termination is also a
"separation from service" within the meaning of Code Section 409A and, for
purposes of any such provision of this offer letter, references to a
"termination," "termination of employment" or like terms shall mean "separation
from service." Notwithstanding anything to the contrary in this Agreement, if on
the date of termination you are deemed to be a "specified employee" within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered "nonqualified
deferred compensation" under Code Section 409A payable on account of a
"separation from service," such payment or benefit shall not be made or provided
until the date which is the earlier of (A) the expiration of the six (6)-month
period measured from the date of such "separation from service", and (B) the
date of your death, to the extent required under Code Section 409A. Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Agreement (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to you in a lump sum, and all remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.

 

 3

 

 

[img1.jpg] 

 

This offer is not a contract of employment, but merely an explanation of the
offer. Employment at Option Care Enterprises is at will, for no definite term,
and is subject to Option Care's policies, which can be changed from time to
time.

 

If you would like to accept this offer of employment, please sign your name on
the line below, fill in the date, and return the signed letter via email. Your
signature will acknowledge that you have read, understood and agreed to the
terms and conditions of this offer letter.

 

Harriet, we believe you will make a significant contribution to the newly
combined organization and help to make the new company an exciting and dynamic
place to work.

 

We look forward to the opportunity to welcome you to Executive Leadership Team.

 

Sincerely,       /s/ Mike Rude   Mike Rude  

Senior Vice President & Chief Human Resources Officer

mike.rude@optioncare.com

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

Name:   /s/ Harriet Booker   Date: June 3, 2019

 



 4

